Citation Nr: 9900959	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  94-37 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to service connection for neck disability, 
herpes, nose bleed disability, left leg scar disability, 
right eye scar disability, hearing loss disability, heart 
disability, hypertension, sexual dysfunction, a head bite 
scar, a left chest bite scar disability, a breathing 
disability, sarcoidosis, a stomach disability, a chronic 
headache disability, an eye disability, a testicle 
disability, chest pain disability, thoracolumbar spine 
disability, a foot disability, and a chronic acquired 
psychiatric disability.

ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from February 1978 to 
February 1981.  He filed his initial claim of entitlement to 
service connection for numerous disabilities in June 1992.  
The Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California denied the benefits sought in 
September 1993, and the veteran appealed to the Board of 
Veterans Appeals (the Board) in August 1994.  

This case was certified for appeal by the RO in September 
1994 and was added to the Boards docket in October 1994.  It 
is unclear why the veterans claims folder was not forwarded 
by the RO to the Board until four years later.

The Board notes that the most recent communication from the 
veteran, who is not represented, was his Appeal to the Board 
(VA Form 9) in August 1994. 


CONTENTIONS OF APPELLANT ON APPEAL

The veteran asserts that the benefits sought are warranted, 
as each of the disabilities for which he seeks service 
connection began in service.  He contends that many times 
during service, he was not adequately examined, or his 
medical concerns were brushed aside.  He states that he was 
discouraged from seeking treatment in service.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his any of his 
claims for service connection, specifically for neck 
disability, herpes, nose bleed disability, left leg scar 
disability, right eye scar disability, hearing loss 
disability, heart disability, hypertension, sexual 
dysfunction disability, a head bite scar disability, a left 
chest bite scar disability, a breathing disability, 
sarcoidosis, a stomach disability, a chronic headache 
disability, eye disability, testicle disability, chest pain 
disability, thoracolumbar spine disability, foot disability, 
and a chronic acquired psychiatric disability, are well 
grounded.  The benefits sought on appeal are accordingly 
denied.

FINDINGS OF FACT

1.  There is no competent medical evidence of current neck 
disability, herpes, nose bleed disability, left leg scar 
disability, right eye scar disability, hearing loss 
disability, heart disability, or hypertension of record, nor 
is there competent medical evidence of record of a nexus 
between any such current disabilities and any incident of 
service origin.  

2.  There is no competent medical evidence of record of any 
current sexual dysfunction disability, a head bite scar 
disability, or left chest bite scar disability, nor is there 
competent medical evidence of record of a nexus between any 
such current disabilities and any incident of service origin.

3.  A breathing disability, sarcoidosis, a stomach disability 
(ulcer disease), and a chronic headache disability were first 
diagnosed many years after service and have residuals 
currently shown.  

4.  There is no competent medical evidence of record of a 
nexus between a breathing disability, sarcoidosis, stomach 
disability, and chronic headache disability and any incident 
of service origin.

5.  Refractive error of eye vision is diagnosed.

6.  There is no competent medical evidence of record of a 
current eye disability within the meaning of VA compensation 
law, nor of a relationship between the same and any incident 
of service origin.   

7.  There is no competent medical evidence of record of a 
nexus between the veteran's current testicle disability and 
any incident of service origin.  

8.  There is no competent medical evidence of record of a 
current chest pain disability, or of a nexus between it and 
any incident of service origin.  

9.  Current thoracic scoliosis disability, foot disability, 
and chronic acquired psychiatric disabilities are shown by 
competent medical evidence, but there is no competent medical 
evidence of record of a nexus between them and any incident 
of service origin.


CONCLUSIONS OF LAW

1.  The claims for service connection for neck disability, 
herpes, nose bleed disability, left leg scar disability, 
right eye scar disability, hearing loss disability, heart 
disability, hypertension, sexual dysfunction disability, a 
head bite scar disability, a left chest bite scar disability, 
a breathing disability, sarcoidosis, a stomach disability, a 
chronic headache disability, eye disability, testicle 
disability, chest pain disability, thoracolumbar spine 
disability, foot disability, and a chronic acquired 
psychiatric disability are not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  Refractive error of the eye may not be service-connected.  
38 C.F.R. §§ 3.303(c), 4.9 (1998).

3.  Chronic alcohol and drug abuse may not be service 
connected on a direct basis.
Section 8052 of the Omnibus Budget Reconciliation Act of 
1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351; 
38 U.S.C.A. § 105 (West 1991); 38 C.F.R. §§ 3.1(n), 3.301(c) 
(1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for numerous 
claimed disabilities.  In essence, he has asserted that all 
of these claimed disabilities are related to his military 
service.

Before addressing the issues on appeal, the Board believes 
that a brief overview of this case is in order.  The 
veterans service medical records, with certain exceptions 
which will be discussed below, are negative with respect to 
the disabilities claimed by the veteran.  His February 1981 
separation physical examination, again with a few exceptions 
discussed below, was essentially negative.  There are few 
medical records covering the decade after service, despite 
the ROs efforts to obtain all such records.  The medical 
records which are available reveal a significant history of 
alcohol and drug abuse.  Several VA examinations were 
performed from December 1992 to July 1993 in connection with 
the present claim of entitlement to benefits.  During some of 
these examinations, most notably the audiology and eye 
examinations, lack of cooperation and exaggeration of 
symptomatology by the veteran were noted by examiners.

Law and regulations

Service connection

All of the claims have the basic same requirements; there 
some laws and regulations which are specific to claims for 
service connection for certain disabilities. 

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service, but no 
compensation shall be paid if the disability was the result 
of the person's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. § 1131 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.303, 3.304 (1998).  

The service incurrence or aggravation of sarcoidosis, ulcer 
disease, or organic brain disease will be presumed if it is 
manifested to a degree of 10 percent within one year of 
discharge from a period of active service lasting 90 or more 
days.  38 U.S.C.A. §§ 1101(3), 1112, 1113, 1131, 1137 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

Refractive error of the eye is not a disability subject to 
service connection.  See 38 C.F.R. §§ 3.303(c), 4.9 (1998); 
see also Winn v. Brown, 8 Vet. App. 510, 516 (1996), and 
cases cited therein.

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets pure tone and speech recognition criteria. 
Audiometric testing measures threshold hearing levels (in 
decibels) over a range of frequencies (in Hertz).  See, in 
general, Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (1997).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (1997).

Well-grounded claims

As an initial matter, a veteran claiming entitlement to VA 
benefits has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
A well grounded claim is a plausible claim, capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A well grounded claim requires more than allegations 
that the veterans service, or an incident which occurred 
therein, resulted in disability.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Where a claim is not well grounded, VA 
does not have a statutory duty to assist the veteran further 
in the development of his claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

The United States Court of Veterans Appeals (Court) has held 
that the three elements of a well grounded claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service, as provided 
by either lay or medical evidence; and (3) a nexus, or link, 
between the service-related disease or injury and the current 
disability, as provided by competent medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

The issues have been grouped below to enable concise 
discussions of the veterans numerous claims.  

Entitlement to service connection for neck disability, 
herpes, nose bleed disability, left leg scar disability, 
right eye scar disability, hearing loss disability, heart 
disability, and hypertension.

Factual background

Service medical records do not reflect diagnosis or treatment 
for neck pain or disability, herpes, nose bleed, left leg 
injury or scar, right eye injury or scar, hearing loss, heart 
disability or hypertension.  On service discharge examination 
in February 1981, hearing was within normal limits at all 
frequency ranges, blood pressure was 120/80, field of vision 
was full, and the relevant systems were evaluated as normal.  

Post-service medical records do not diagnose a neck 
disability, herpes, nose bleed, left leg scar disability, 
right eye scar disability, hearing loss, heart disability, or 
hypertension.  

On VA eye examination in January 1993, the only identified 
problem was refractive error.  The examiner indicated that 
the veterans other complaints may have been 
supratentorial in nature.  Significantly, although the 
veteran filed a claim for right eye scar, he informed the 
examining ophthalmologist that he had been hit in the left 
eye by a fist.  

During a VA general medical examination in February 1993, 
blood pressure readings were 130/88 sitting and 140/80 
recumbent.  Hypertension and heart disease were not found.

Analysis
  
There is no medical evidence indicating that any of these 
claimed disabilities occurred in service.  Although the 
veteran is competent to state that he had nosebleeds and 
other symptoms during service, he is not competent to 
medically diagnose that he had any claimed disability during 
service.  The Court has held that if the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required. Grottveit v. Brown, 5 Vet. App. 
91 (1993).

Moreover, current diagnoses of pertinent disabilities for 
each claim are lacking.   In Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992), the Court held that the failure to 
demonstrate that a disability is currently manifested 
constitutes failure to present a plausible or well-grounded 
claim.  In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), 
the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability. In 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992), the Court held 
that the failure to demonstrate that a disability is 
currently manifested constitutes failure to present a 
plausible or well-grounded claim.

In this instance, the veteran has proffered only his 
assertions that he currently has the claimed disabilities.  
In this regard, as to diagnosis of a current disorder, 
nothing in the record suggests that the veteran possesses the 
medical expertise required to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).
None of the three prongs of the Caluza test, (1), (2) or (3), 
have been met.  These claims, therefore, are each not well 
grounded for these reasons.   

Entitlement to service connection for sexual dysfunction, a 
head bite scar, and a left chest bite scar.

Factual background

The veteran was treated for sexual dysfunction, a head bite, 
and a left chest bite in service.  In January 1981, the 
veteran complained of an inability to get an erection 
intermittently since 1979.  Physical examination was 
normal.  The head bite in November 1978 caused a small 
laceration on the top of his head.  It reportedly healed 
nicely. He was treated for human bites in the area of the 
left nipple in December 1978.  There was no indication of 
sequelae and no scars were noted thereafter.

No current sexual dysfunction, head bite scar or left chest 
bite scar disabilities have been diagnosed.  Specifically, 
during the February 1993 VA general medical examination, his 
head and face were described as normal.  No chest scars were 
identified.  During a January 1993 VA urology examination, 
the veteran did not complain of sexual dysfunction, nor did 
he give a history of sexual dysfunction.  The examination 
report did not in any way suggest that sexual dysfunction was 
a problem.     

Analysis

Sexual dysfunction, a head bite, and a left chest bite were 
each shown in the service medical records, so there is 
competent evidence of these in service.  There is no 
competent medical evidence of record, however, that the 
veteran currently has a sexual dysfunction disability, a head 
bite scar, or a left chest bite scar, or any disability which 
can reasonably be related to the problems in service.
The prerequisite for entitlement to service connection is the 
presentation of evidence that reflects that a current disease 
or disability was either incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131.  The mere fact that a 
condition or injury occurred in the service alone is not 
sufficient; there must be current disability resulting from 
that condition or injury.  See Brammer, 3 Vet. App. at 225. 

The court has held that [I]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded. Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).  Given the lack of 
current diagnoses or nexus to service, prongs (1) and (3) of 
the Caluza test have not been met. These claims are not well 
grounded.  

Entitlement to service connection for a breathing disability, 
sarcoidosis, a stomach disability, and a chronic headache 
disability.

Factual background

Service medical records do not specify treatment for or 
diagnoses of a breathing disability, sarcoidosis, stomach 
disability, or headaches.

Sarcoidosis, stomach disability (residuals of ulcer disease 
shown radiographically), and muscle contraction type 
headaches have been diagnosed after service.  A breathing 
disability was shown by recent VA pulmonary function studies 
in 1993.  Sarcoidosis was first diagnosed in 1984.  
Radiographic residuals are currently shown in the veteran's 
lower respiratory system.  Stomach disability and muscle 
contraction type headaches were shown during recent VA 
examinations in 1992 and 1993.


Analysis

Each of these disabilities was first diagnosed many years 
after service, except for sarcoidosis, which was diagnosed 
more than three years after service.  There is no competent 
medical evidence of record of a nexus between any of these 
disabilities and any incident of service origin.  Therefore, 
prongs (2) and (3) of the Caluza test have not been met and 
the veterans claim is accordingly not well grounded as to 
these issues.  

Entitlement to service connection for eye disability, 
testicle disability, chest pain disability, thoracolumbar 
spine disability, foot disability, and a chronic acquired 
psychiatric disability.

Eye disability

Factual background

On service entrance examination in February 1978, the 
veteran's uncorrected visual acuity was 20/40 bilaterally, 
corrected to 20/20 bilaterally.  

The veteran's visual acuity was measured, with correction, as 
to 20/40 on the right and as to 20/30 on the left on service 
discharge examination in February 1981.  The assessment was 
decreased vision bilaterally. 

After service, uncorrected visual acuity of 20/40 bilaterally 
was reported in an April 1991 private medical record.  
Refractive error of eye vision was diagnosed on recent VA 
examination in 1993, and it was suggested that there was a 
supratentorial  component to the veteran's inability to 
have his vision totally corrected to 20/20.  He had been 
uncooperative during the examination.  

Analysis

A chronic eye disability which is subject to service 
connection has not been diagnosed, and no competent medical 
evidence has been offered in support of a nexus been any such 
chronic eye disability subject to service connection and any 
incident of service origin.  While the veteran has been 
diagnosed with refractive error of the eyes, this is not 
considered to be a disability for which service connection 
may be granted.  38 C.F.R. §§ 3.303(c), 4.9.  See also Winn 
v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited 
therein.  The medical evidence does not demonstrate any  
nexus between the veterans military service and any current 
eye disability.

Testicle disability

Factual background

In June 1980, the veteran complained of left testicle edema 
for four months, and he felt that his left testicle was 
larger than his right one.  He was referred to a 
genitourinary specialist to rule out acute epididymitis.  
Clinically, his epididymis and vas were normal.  Urinalysis 
results were considered.  The assessment was no evidence of 
urologic problem.  A follow-up urinalysis which was ordered 
for a week later was negative, and the assessment was that no 
follow-up was necessary.  

A VA urology examination was conducted in January 1993 in 
light of the veteran's claim of entitlement to  service 
connection for left testicle disability.  He reported, among 
other things, a history of scrotal swelling treated in 1979, 
with no history of trauma to the external genitalia or 
surgery of the same.  

Clinically, the external genitalia was normal.  There were no 
hernias, and the scrotum was symmetrical in shape.  The right 
testicle was four centimeters in length by two centimeters.  
The left testicle was slightly smaller than the right, 
measuring three centimeters in length and 1.8 centimeters in 
thickness, but it had a normal consistency and contour to 
palpation.  The vasa deferentiae and epididymides were 
normal.  Urinalysis was normal.  The assessment was slight 
left testicle hypoplasia.  

Analysis

The evidence shows in-service treatment for left testicle 
complaints, so the first prong of Caluza is met.  The second 
prong arguably also is met, as he has left testicle 
hypoplasia, although it is unclear whether this constitutes a 
disability within the meaning of 38 U.S.C.A. § 1131, as . . 
. impairment of earning capacity resulting from such diseases 
or injuries and their residual conditions . . . . has not 
been reported.  See 38 C.F.R. § 4.1 (1998) and Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991).  His left testicle 
exhibited a normal consistency and contour on VA examination 
in January 1993, and his vas deferens and epididymis were 
normal.

There is no competent medical evidence of record of a nexus 
between the currently diagnosed left testicle hypoplasia and 
any disease or injury of service origin.  The VA examiner did 
not opine that there was a nexus between the current left 
testicle hypoplasia and any disease or injury of service 
origin, and there is no such medical opinion of record.  

While the veteran's claim may be contending that there is 
such a nexus, he is a layperson, and a layperson's assertions 
as to a nexus between a current disability and a disease or 
injury of service origin is not competent medical evidence of 
the same.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  
This being the case, the claim is not well grounded for lack 
medical nexus evidence which satisfies the third prong of 
Caluza.  

Chest pain disability

Factual background

The veteran complained of chest pain in July 1978, and there 
was tenderness in the right costochondral junction.  The 
assessment was costochondritis.  Later in July 1978, he 
complained of chest pain.  An electrocardiogram was normal.  
On follow-up in August 1978, clinically, his temperature was 
98.2 and his breath sounds were equal bilaterally and 
regular.  There were no rubs or rales, and cardiovascular 
evaluation was normal.  The assessment was costochondritis.  

On evaluation in mid-August 1978, the veteran complained of 
persistent left anterior and posterior chest pain.  He stated 
that it was not related to exertion, position, food, or 
respiration.  Clinically, he had point tenderness over the 
left anterior fifth rib at the costosternal junction.  The 
assessment was costochondritis not improving.  On follow-up 
two weeks later, he complained of muscle pain bilaterally in 
the shoulders and upper arms, with pain on extension of the 
arm and forearm.  The examination showed general muscle 
tightness in both arms, and tenderness in the biceps and 
deltoid.  The veteran was able to extend his arms with some 
pain.  The assessment was acute mild muscle strain.  

In February 1979, the veteran complained of pain in his back 
and chest, and clinically, pain radiating around his chest 
was reported.  The impression was costal chondritis.  The 
next day, he reported back pain for three weeks, and mild 
spasms were noted upon manipulation.  The impression was mild 
lumbosacral strain.

When the veteran was examined for chest pain on VA 
examination in 1993, only symptoms of chest pain were found, 
without any organic chest pain disability being diagnosed.

Analysis

There is competent medical evidence of in-service 
costochondritis or chest pain.  There is also competent 
medical evidence of current chest pain, although there has 
been no disability identified by examining physicians to 
account for the chest pain.  For arguments sake, the Board 
will concede that the first two prongs of the Caluza test 
have been met.  However, there is no competent medical 
evidence of record of a nexus between any current disability 
causing chest pain and any incident of service origin.  As 
such, the claim is not well grounded.  The third prong of 
Caluza is not met.  

Thoracolumbar spine disability

In September 1978, the veteran complained of persistent left 
anterior and posterior chest pain.  He stated that it was not 
related to exertion, position, food, or respiration.  
Clinically, he had point tenderness over the left anterior 
fifth rib at the costosternal junction.  The assessment was 
costochondritis not improving.  On follow-up two weeks later, 
he complained of muscle pain bilaterally in the shoulders and 
upper arms, with pain on extension of the arm and forearm.  
The examination showed general muscle tightness in both arms, 
and tenderness in the biceps and deltoid.  He was able to 
extend his arms with some pain.  The assessment was acute 
mild muscle strain.  

In February 1979, the veteran complained of pain in his back 
and chest, and clinically, there was evidence of pain 
radiating around his chest.  The impression was costal 
chondritis.  The next day, he reported back pain for three 
weeks, and mild spasms were noted upon manipulation.  The 
impression was mild lumbosacral strain.

Thoracic scoliosis was diagnosed on VA examination in 1993.

Analysis

While there is competent medical evidence of in-service chest 
and shoulder level muscle pain, with an assessment of muscle 
strain in relationship to shoulder muscle pain, and there is 
also competent medical evidence of current thoracic spine 
disability, there is no competent medical evidence of record 
of a nexus between thoracic scoliosis diagnosed many years 
after service and any incident of service.  Thus, the third 
prong of Caluza is not met.  

Foot disability

The veteran was treated for foot pain, which was felt to be 
caused possibly by abrasions from his boots in service, in 
February 1979.  He was told to wear two pairs of socks.  He 
had acute tinea pedis of both feet in March 1979.  

Flat feet were diagnosed on VA examination in 1993.  

Analysis

The veteran was treated for foot problems in service, so 
there is competent medical evidence of in-service foot 
disease or injury.  Additionally, he has been diagnosed with 
flat feet currently, so the current diagnosis requirement for 
a well-grounded claim is met.  However, there is no competent 
medical evidence of record of a nexus between the current 
flat foot disability and any in-service foot disease or 
injury, including the suspected boot abrasions and the tinea 
pedis.  As such, the claim must be denied as not being well 
grounded.  

Chronic acquired psychiatric disability

The veteran was referred for evaluation to rule out alcohol 
abuse in service in July 1980.  The referral note states that 
he had a past history of excessive drinking, with a drinking 
problem for six to seven years and many non-judicial 
punishments due to wildness, fighting, etc.  The consultant 
noted a history of excess alcohol daily.  The impression was 
alcohol abuse, dependence.  The veteran was judged fit for 
Antabuse treatment.

In January 1981, the veteran complained of impotency, and the 
impression was possible psychosomatic impotency.  He was 
referred for a psychiatric consultation.  The psychiatrist 
noted his complaint of inability to obtain an erection 
despite sexual interest, his genitourinary history, and his 
childhood history.  Additionally, he noted that the veteran 
had advised him that he had been on Antabuse after being 
caught with liquor, had been to Norfolk, Virginia for 28 days 
of treatment, and now was drinking one shot of rum and 1 1/2 
six packs of beer per week.

Clinically, on mental status examination, the veteran was 
alert, cooperative, and oriented in all spheres.  His affect 
appeared appropriate, and he had a corresponding mood.  His 
memory was intact, and he had average intellect and 
unimpaired judgment.  His thought processes were coherent 
with no evidence of looseness of associations or 
tangentiality noted.  There was no evidence of suicidal or 
homicidal ideation, nor of audiovisual hallucinations or 
delusions.  After review of all this, the psychiatrist's 
impression was that the veteran had no psychiatric 
disability.  A history of alcoholism, in remission, was also 
diagnosed.  It was noted that his impotence problem seemed to 
be resolving somewhat.  

No psychiatric disability was diagnosed on service discharge 
examination in February 1981.  

Private medical records dated in July 1984 reveal treatment 
in Omaha, Nebraska in July 1984.  At that time, the veteran 
complained of drug and alcohol abuse.  He reported that he 
had started drinking at about 12 years of age, and that it 
had been a problem nearly since that time.  He also had used 
a variety drugs in the past, including marijuana, LSD, 
Quaaludes, and Valium.  At the time of admission, he had been 
drinking about a pint of gin or two fifths of wine per day.  
He reported that on withdrawal from alcohol, he would 
experience hand tremors, and that he would have blackouts 
related to drinking.  He reported hospital care in Norfolk, 
Virginia in 1981 and outpatient treatment in Philadelphia in 
1982.  He had had legal problems related to alcohol and drug 
use, including reckless driving and two counts of assault.  
He had had previous exposure to Alcoholic Anonymous.  After 
physical examination, including a neurologic examination 
which was normal, the impression was polydrug abuse.

A VA psychiatric examination was conducted in January 1993 in 
light of the veteran's claim.  The veteran reported that his 
first psychiatric hospitalization had been in 1983 due to a 
nervous breakdown, and that his second hospitalization 
was in 1984 or 1985.  He reported that he did not remember 
very well, and that this was due to the nervous breakdown and 
drug and alcohol problem.  Clinically, his affect was 
blunted, and he had no facial expression at all.  His speech 
was slow, with low tones and decreased verbal productivity.  
His mood was slightly depressed.  His concentration, 
calculation, and judgment were poor, and his memory was 
unclear most of the time.  The provisional diagnoses were 
dysthymia secondary to multiple medical problems and living 
conditions; adjustment disorder; and organic delusional 
disorder secondary to history of drug and alcohol abuse.  It 
was noted that he had multiple somatic complaints.   

Analysis

The veteran was evaluated psychiatrically in service, so 
there is plausible evidence of possible in-service 
psychiatric disease.  There is also competent medical 
evidence of record of a current chronic acquired psychiatric 
disabilities.  However, with the exception of substance 
abuse, such disabilities were first diagnosed many years 
after service, and there is no competent medical evidence of 
record of a nexus between such disabilities and any 
in-service disease or injury.  On the contrary, the examiner 
indicated that the veterans psychiatric difficulties were 
due to his living conditions and reported health problems, as 
well as substance abuse.  In the absence of such nexus 
opinion, the claim is not well grounded for not meeting the 
third prong of Caluza.  

With respect to alcohol abuse, Section 8052 of the Omnibus 
Budget Reconciliation Act of 1990, Pub. L. No. 101-508, § 
8052, 104 Stat. 1388, 1388- 351, prohibits, effective for 
claims filed after October 31, 1990, payment of compensation 
for a disability that is a result of a veterans own alcohol 
or drug abuse.  Moreover, law and VA regulations also provide 
that that no compensation shall be paid if a claimed 
disability is the result of a veteran's own willful 
misconduct, including the abuse of alcohol. 38 U.S.C.A. § 105 
(West 1991); 38 C.F.R. §§ 3.1(n), 3.301(c) (1998).  Although 
a recent Court decision, Barela v. West, 11 Vet. App. 280, 
1998), appears to allow service connection for alcohol or 
drug abuse on a secondary basis, direct service connection 
for alcohol abuse is not permitted.  Cf. Hall v. West, U.S. 
Vet. App. no. 95-757 (September 29 1998).      

To recapitulate, with respect to all of the disabilities in 
this group, medical nexus between any current disability and 
the veterans military service has not been presented.  Prong 
(3) of the Caluza test not having been met, the claims are 
not well grounded and the benefits sought on appeal are 
denied. 

Additional matters

The Board observes that the veteran has characterized various 
VA examiners as incompetent.  However, as discussed 
above, the veteran lacks the medical expertise to comment on 
the adequacy of medical examinations.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The veteran is, of 
course, free to submit medical evidence from whatever source 
he chooses in support of his claim at any time.

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well-groundedness, 
it must consider whether the veteran has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board finds that the veteran has been accorded ample 
opportunity by the RO to present argument and evidence in 
support of his claims.  Any error by the RO in deciding his 
claims on the merits, rather than based upon the fact that 
the claims are not well grounded, was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet. App. 384 (1995).  

Because the veterans claims are not well grounded, VA is 
under no further duty to assist him in developing facts 
pertinent to the claims.  38 U.S.C.A. § 5107(a).  VAs duty 
to assist depends upon the particular facts of the case, and 
the extent to which VA has advised the claimant of the 
evidence necessary to support a VA benefits claim.  Robinette 
v. Brown, 8 Vet. App. 69, 78 (1995).  The Court has held that 
this obligation exists only in the limited circumstances 
where the veteran has referenced other known and existing 
evidence.  Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In 
this case, VA is not on notice of any known and existing 
evidence which would render the veterans claims plausible.  
The Boards decision serves to inform the veteran of the kind 
of evidence which would be necessary to make his claims well 
grounded.


ORDER

Well grounded claims of entitlement to service connection for 
neck disability, herpes, nose bleed disability, left leg scar 
disability, right eye scar disability, hearing loss 
disability, heart disability, hypertension, sexual 
dysfunction disability, a head bite scar disability, a left 
chest bite scar disability, a breathing disability, 
sarcoidosis, a stomach disability, a chronic headache 
disability, eye disability, testicle disability, chest pain 
disability, thoracolumbar spine disability, foot disability, 
and a chronic acquired psychiatric disability not having been 
submitted, the claims are denied.




_______________________________
	Barry F. Bohan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
  The Board interprets this remark to mean that the veteran willfully refused to cooperate with the examiner.
  This is a single judge memorandum decision and thus has no precedential weight.  However, the decision 
may be cited for any persuasiveness or reasoning it contains.   See Bethea v. Derwinski, 252, 254 (1992).
- 2 -
